REASONS FOR ALLOWANCE
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the pump comprising: a valve block which partitions the threaded hole into a first gas compartment and a second gas compartment is threaded-fastened in the threaded hole, evenly distributed blades disposed at a lateral side of the back cover plate that is close to the main shaft, a blade gas inlet passage and blade gas exhaust passages that are mutually communicated are disposed on each blade, first gas exhaust ports and second gas exhaust ports that respectively penetrate through the first gas compartment and the pumping chamber are provided in the back cover plate, and third gas vents penetrating through the blade gas inlet passage and the first gas compartment are further provided on the back cover plate. These limitations, in combination with an airflow channel penetrating from front to back is provided inside the main shaft, a rotor core and a permanent magnet being successively sleeved on an outer wall of a middle portion of the main shaft from inside out, a front end of the main shaft extending into the pumping chamber and being threaded-fastened with an impeller of the pump body, a rear end face of the main shaft extending out of the motor back cover, and a back cover plate of the impeller being provided with a threaded hole which is in a screw-thread fit with the front end of the main shaft, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Campolong, Pezzillo, Carter, Hyland, Lightle, Litzenberg, and White references each disclose centrifugal pumps comprising a shaft with a channel, but they lack the specific valve, gas port, and blade limitations, among others. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746